NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



ROBERT LEWIS,                        )
                                     )
              Appellant,             )
                                     )
v.                                   )
                                     )                    Case No. 2D18-2560
U.S. HOSPITALITY OF TAMPA BAY, INC., )
a Florida corporation,               )
                                     )
              Appellee.              )
                                     )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Robert Lewis, pro se.

No appearance for Appellee.


PER CURIAM.

             This appeal is dismissed as from a nonfinal, nonappealable order. See

Fla. R. App. P. 9.130(a)(5) ("Orders entered on an authorized and timely motion for

relief from judgment are reviewable by the method prescribed by this rule. Motions for

rehearing directed to these orders will not toll the time for filing a notice of appeal."

(emphasis added)).


KELLY, BLACK, and SLEET, JJ., Concur.